Exhibit 10(e)

UNION PACIFIC CORPORATION

2001 STOCK INCENTIVE PLAN

Effective as of April 20, 2001

As Amended November 16, 2006



--------------------------------------------------------------------------------

UNION PACIFIC CORPORATION

2001 STOCK INCENTIVE PLAN

 

1. PURPOSE

The purpose of the Union Pacific Corporation 2001 Stock Incentive Plan is to
promote and closely align the interests of employees of Union Pacific
Corporation and its shareholders by providing stock based compensation and other
performance-based compensation. The Plan is intended to strengthen Union Pacific
Corporation’s ability to reward performance which enhances long term shareholder
value; to increase employee stock ownership through performance-based
compensation plans; and to strengthen the Company’s ability to attract and
retain an outstanding employee and executive team.

 

2. DEFINITIONS

The following terms shall have the following meanings:

“Act” means the Securities Exchange Act of 1934, as amended.

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Act.

“Approved Leave of Absence” means a leave of absence of definite length approved
by the Senior Vice President - Human Resources of the Company, or by any other
officer of the Company to whom the Committee delegates such authority.

“Award” means an award of Options, Retention Shares, Stock Units or Incentive
Bonuses pursuant to the Plan.

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the Act.

“Beneficiary” means any person or persons designated in writing by a Participant
to the Committee on a form prescribed by it for that purpose, which designation
shall be revocable at any time by the Participant prior to his or her death,
provided that, in the absence of such a designation or the failure of the person
or persons so designated to survive the Participant, “Beneficiary” shall mean
such Participant’s estate; and further provided that no designation of
Beneficiary shall be effective unless it is received by the Company before the
Participant’s death.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any one of the following:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 20% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below; or



--------------------------------------------------------------------------------

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on February 22, 2001,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
20% or more of the combined voting power of the Company’s then outstanding
securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, more than 50% of the combined voting power of
the voting securities of which is owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

“Code” means the Internal Revenue Code of 1986, as amended, or the corresponding
provisions of any successor statute.

“Committee” means the Committee designated by the Board to administer the Plan
pursuant to Section 3.

“Common Stock” means the Common Stock, par value $2.50 per share, of the
Company.

“Company” means Union Pacific Corporation, a Utah corporation, or any successor
corporation.

 

2



--------------------------------------------------------------------------------

“Incentive Bonus” means a bonus opportunity awarded under Section 10 pursuant to
which a Participant may become entitled to receive an amount, payable in cash or
Shares, based on satisfaction of such performance criteria as are specified in
the Incentive Bonus Document.

“Incentive Bonus Document” means the agreement or other document evidencing the
Award of an Incentive Bonus.

“Option” means each non-qualified option and incentive stock option granted
under the Plan.

“Option Document” means the agreement or other document evidencing the Award of
an Option.

“Participant” means any employee of the Company or a Subsidiary (including
directors who are also such employees) who is granted an Award under the Plan.

“Person” shall have the meaning given in Section 3(a)(9) of the Act, as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its Affiliates, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

“Plan” means this Union Pacific Corporation 2001 Stock Incentive Plan, as
amended from time to time.

“Qualifying Performance Criteria” means the criteria set forth in Section 14.

“Retention Shares” means Shares subject to an Award granted under Section 8 of
the Plan.

“Restriction Period” means the period defined in Section 8(b).

“Shares” mean shares of the Company’s Common Stock.

“Stock Administrator” means the Company’s third party stock administrator or any
other person or entity designated by the Committee to assist in the
administration of this Plan.

“Stock Unit” means the right to receive in the future a share of Common Stock
or, at the option of the Committee, the value of such Common Stock in cash.

“Subcommittee” means one or more separate committees appointed by the Committee
pursuant to Section 3.

“Subsidiary” means any corporation of which the Company owns directly or
indirectly at least a majority of the outstanding shares of voting stock.

 

3



--------------------------------------------------------------------------------

“Unit Restriction Period” means the period defined in Section 9.

“Unit Vesting Condition” means any condition to the vesting of Stock Units
established by the Committee pursuant to Section 9.

“Vesting Condition” means any condition to the vesting of Retention Shares
established by the Committee pursuant to Section 8.

 

3. ADMINISTRATION

a. Composition of Committee. This Plan shall be administered by the Compensation
and Benefits Committee of the Board (the “Committee”), as appointed from time to
time by the Board. The Board shall fill vacancies on, and from time to time may
remove or add members to, the Committee. The Committee shall act pursuant to a
majority vote or unanimous written consent. The Board, in its sole discretion,
may exercise any authority of the Committee under this Plan in lieu of the
Committee’s exercise thereof and in such instances references herein to the
Committee shall refer to the Board. Unless otherwise provided by the Board:
(i) with respect to any Award for which such is necessary and desired for such
Award to be exempted by Rule 16b-3 of the Act, the Committee shall consist of
the Board or of two or more directors each of whom is a “non-employee director”
(as such term is defined in Rule 16b-3 promulgated under the Act, as such Rule
may be amended from time to time), (ii) with respect to any Award that is
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall consist of two or more directors, each of whom is
an “outside director” (as such term is defined under Section 162(m) of the
Code), and (iii) with respect to any other Award, the Committee may appoint one
or more separate committees (any such committee, a “Subcommittee”) composed of
one or more directors of the Company (who may but need not be members of the
Committee) and may delegate to any such Subcommittee(s) the authority to grant
Awards under the Plan to Participants, to determine all terms of such Awards,
and/or to administer the Plan or any aspect of the Plan. Any action by any such
Subcommittee within the scope of such delegation shall be deemed for all
purposes to have been taken by the Committee. The Committee may designate the
Senior Vice President-Human Resources of the Company or other Company employees
to assist the Committee in the administration of the Plan, and may grant
authority to such persons to execute agreements or other documents evidencing
Awards made under this Plan or other documents entered into under this Plan on
behalf of the Committee or the Company.

b. Powers of the Committee. Subject to the express provisions and limitations
set forth in this Plan, the Committee shall be authorized and empowered to do
all things necessary or desirable, in its sole discretion, in connection with
the administration of this Plan, including, without limitation, the following:

(i) to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein;

 

4



--------------------------------------------------------------------------------

(ii) to determine which persons are Participants, to which of such Participants,
if any, Awards shall be granted hereunder and the timing of any such Awards, and
to grant Awards;

(iii) to grant Awards to Participants and determine the terms and conditions
thereof, including the number of Shares subject to Awards and the option or
purchase price of such Shares and the circumstances under which Awards become
exercisable or vested or are forfeited or expire, which terms may but need not
be conditioned upon the passage of time, continued employment, the satisfaction
of performance criteria, the occurrence of certain events (including events
which the Board or the Committee determine constitute a Change in Control), or
other factors;

(iv) to establish, verify the extent of satisfaction of, adjust, reduce or waive
any performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award;

(v) to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan (which need not be identical);

(vi) to determine the adjustments required pursuant to Section 13;

(vii) to interpret and construe this Plan, any rules and regulations under this
Plan and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions in good faith and for the benefit of the
Company; and

(viii) to make all other determinations deemed necessary or advisable for the
administration of this Plan.

c. Determinations of the Committee. All decisions, determinations and
interpretations by the Committee regarding this Plan shall be final and binding
on all Participants. The Committee shall consider such factors as it deems
relevant to making such decisions, determinations and interpretations including,
without limitation, the recommendations or advice of any director, officer or
employee of the Company and such attorneys, consultants and accountants as it
may select.

d. Delegations to Director. The Committee may delegate to one or more directors
the ability to grant Awards and take the other actions described in Section 3(b)
with respect to non-executive employees, and such actions shall be treated for
purposes of Section 3(c) as if taken by the Committee.

 

4. ELIGIBILITY

To be eligible for selection by the Committee to participate in the Plan an
individual must be an employee of the Company or a Subsidiary. Directors who are
not full-time salaried employees shall not be eligible. The Committee may grant
Awards of Options, Retention Shares, Stock Units or Incentive Bonuses to
eligible employees. In granting Awards, the Committee shall take into account
the duties of the respective employees, their present and potential
contributions to the success of the Company or a Subsidiary, and such other
factors as the Committee shall deem relevant in connection with accomplishing
the purpose of the Plan.

 

5



--------------------------------------------------------------------------------

5. STOCK SUBJECT TO THIS PLAN

a. Aggregate Limits. The aggregate number of Shares of the Company’s Common
Stock issued pursuant to all Awards granted under this Plan shall not exceed
12,000,000. The aggregate number of Shares issued as Retention Shares, Stock
Units or upon settlement of Incentive Bonuses shall not exceed twenty percent
(20%) of the Shares available to be issued as Awards under this Plan. The
aggregate number of Shares available for issuance under this Plan and the number
of Shares subject to outstanding Options or other Awards shall be subject to
adjustment as provided in Section 13. The Shares issued pursuant to this Plan
may be Shares that either were reacquired by the Company, including Shares
purchased in the open market, or authorized but unissued Shares.

b. Tax Code Limits. The aggregate number of Shares issuable under all Options
granted under this Plan during any calendar year to any one Participant shall
not exceed 1,000,000. The aggregate number of Shares issuable as Retention
Shares or Stock Units granted under this Plan during any calendar year to any
one Participant shall not exceed 250,000. Notwithstanding anything to the
contrary in this Plan, the foregoing limitations shall be subject to adjustment
under Section 13, but only to the extent that such adjustment will not affect
the status of any Award intended to qualify as “performance-based compensation”
under Section 162(m) of the Code. The foregoing limitations shall not apply to
the extent that they are no longer required in order for compensation in
connection with Awards under this Plan to be treated as “performance-based
compensation” under Section 162(m) of the Code.

c. Issuance of Shares. For purposes of this Section 5, the aggregate number of
Shares issued under this Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award and shall not include
Shares subject to Awards that have been canceled, expired or forfeited or Shares
subject to Awards that have been delivered (either actually or constructively by
attestation) to or retained by the Company in payment or satisfaction of the
purchase price, option price or tax withholding obligation of an Award.

 

6. TERMS AND CONDITIONS OF NON-QUALIFIED OPTIONS

The Committee may grant a non-qualified option or provide for the grant of a
non-qualified option, either from time to time in the discretion of the
Committee or automatically upon the occurrence of specified events, including,
without limitation, the achievement of performance goals, the satisfaction of an
event or condition within the control of the recipient of the Award or within
the control of others. All non-qualified options under the Plan shall be granted
subject to the following terms and conditions:

a. Option Price. The option price per share with respect to each non-qualified
option shall be determined by the Committee but shall not be less than 100% of
the fair market value of the Common Stock on the date the option is granted,
such fair market value to be determined in accordance with the procedures to be
established by the Committee.

 

6



--------------------------------------------------------------------------------

b. Duration. Non-qualified options shall be exercisable at such time or times
and under such conditions as set forth in the Option Document, but in no event
shall any non-qualified option be exercisable subsequent to the tenth
anniversary of the date on which the non-qualified option is granted.

c. Exercise. Except as provided in Section 6(h), 6(i) or 7(b), the Shares
covered by a non-qualified option may not be purchased prior to the first
anniversary of the date on which the non-qualified option is awarded (unless the
Committee shall determine otherwise), or such longer period or periods, and
subject to such conditions, as the Committee may determine, but thereafter may
be purchased at one time or in such installments over the balance of the option
period as may be provided in the Option Document. Any Shares not purchased on
the applicable installment date may, unless the Committee shall have determined
otherwise, be purchased thereafter at any time prior to the final expiration of
the non-qualified option. To the extent that the right to purchase Shares has
accrued thereunder, non-qualified options may be exercised from time to time by
notice to the Company stating the number of Shares with respect to which the
non-qualified option is being exercised.

d. Payment. Shares purchased under non-qualified options shall, at the time of
purchase, be paid for in full in cash. All, or any portion, of the option price
may, at the discretion of the Committee, be paid (i) under an arrangement with
the Stock Administrator where payment is made pursuant to an irrevocable
direction to the Stock Administrator to deliver all or part of the proceeds from
the sale of Shares issuable under the non-qualified option to the Company,
(ii) by the surrender (constructively by attestation) to the Company, at the
time of exercise, of shares of previously acquired Common Stock owned by the
Participant for at least six (6) months, to the extent that such payment does
not require the surrender of a fractional share of such previously acquired
Common Stock or (iii) by authorizing the Company to withhold Common Stock
otherwise issuable on exercise of the non-qualified option. Such Shares
previously acquired or Shares withheld to pay the option price shall be valued
at fair market value on the date the non-qualified option is exercised or as
otherwise determined in accordance with the procedures to be established by the
Committee. A Participant shall have none of the rights of a shareholder until
the Shares are issued to him or her.

e. Restrictions. The Committee shall determine, with respect to each
non-qualified option, the nature and extent of the restrictions, if any, to be
imposed on the Shares that may be purchased thereunder. Without limiting the
generality of the foregoing, the Committee may impose conditions restricting
absolutely or conditionally the transferability of Shares acquired through the
exercise of non-qualified options for such periods, and subject to such
conditions, including continued employment of the Participant by the Company or
a Subsidiary, as the Committee may determine.

f. Resale or Transfer of Shares. The Committee may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by the Participant or other subsequent transfers by the
Participant of any Shares issued as a result of the exercise of a non-qualified
option, including without limitation (i) restrictions under an insider trading
policy, (ii) restrictions designed to delay and/or coordinate the timing and
manner of sales by the Participant and other participants and (iii) restrictions
as to the use of a specified brokerage firm for such resales or other transfers.

 

7



--------------------------------------------------------------------------------

g. Non-Transferability of Options. During a Participant’s lifetime,
non-qualified options may be exercised only by the Participant. Non-qualified
options shall not be transferable, except for exercise by the Participant’s
legal representatives or heirs.

h. Termination of Employment. Unless the Committee provides otherwise, upon the
termination of a Participant’s employment for any reason other than death,
except as provided below, non-qualified options shall expire immediately as to
those Shares for which they were not then exercisable (provided that the
Committee may determine that particular limitations and restrictions under this
Plan shall not apply and the non-qualified options shall be treated as
exercisable to a greater extent), and as to the remaining Shares for which the
non-qualified options were exercisable at the time of such termination of
employment, such non-qualified options shall expire on the earlier of the date
the non-qualified options would have expired or according to the following
schedule:

(i) Retirement. Non-qualified options shall expire, unless exercised, five
(5) years after the Participant’s retirement from the Company or any Subsidiary
under the provisions of the Company’s or a Subsidiary’s pension plan.

(ii) Disability. Any holding period required by Section 6(c) shall automatically
be deemed to be satisfied and the non-qualified options shall expire, unless
exercised, five (5) years after the date the Participant is eligible to receive
disability benefits under the provisions of the Company’s or a Subsidiary’s
long-term disability plan.

(iii) Disposition of Business. Subject to Section 6(h)(vi), in the case of a
termination that is deemed to occur upon the disposition by the Company or any
of its Subsidiaries of all or a part of its interest in, or the discontinuance
of a business of, a Subsidiary, division or other business unit, unvested
non-qualified options shall not be forfeited automatically, but any holding
period required by Section 6(c) shall be satisfied in accordance with its
original schedule and the non-qualified option shall expire, unless exercised,
five (5) years after the date of termination;

(iv) Force Reduction Program. Subject to Section 6(h)(vi), in the case of a
termination (other than retirement) resulting from a force reduction program
instituted by the Company or any of its Subsidiaries, the non-qualified option
shall expire, unless exercised, three (3) years from the date of termination.

(v) Gross Misconduct. Non-qualified options shall expire upon receipt by the
Participant of the notice of termination if he or she is terminated for
deliberate, willful or gross misconduct as determined by the Company.

(vi) Change in Control. In the event a Participant’s employment is involuntarily
terminated by the Company or any of its Subsidiaries (other than termination as
a result of disability or gross misconduct, but including a termination

 

8



--------------------------------------------------------------------------------

described in subsection (iii) and (iv) above) within two (2) years following a
Change in Control, notwithstanding anything to the contrary in this
Section 6(h), non-qualified options shall become fully vested and the
non-qualified options shall remain exercisable for a period of three (3) years
following such termination (or five (5) years following such termination in the
case of a termination described in Subsection (i) or (iii) above) but in no
event after the expiration of the original term of the non-qualified option.

(vii) All Other Terminations. Non-qualified options shall expire, unless
exercised, three (3) months after the date of such termination.

i. Death. Unless the Committee shall determine otherwise, upon the death of a
Participant during his or her period of employment, the non-qualified options
shall be exercisable only as to those Shares which were subject to the exercise
of such non-qualified options at the time of his or her death, provided that
(i) any holding period required by Section 6(c) shall automatically be deemed to
be satisfied and (ii) the Committee may determine that particular limitations
and restrictions under this Plan shall not apply and the non-qualified options
shall be treated as exercisable to a greater extent, and such non-qualified
options shall expire, unless exercised by the Participant’s legal
representatives or heirs, five (5) years after the date of death (unless the
Committee shall provide for a shorter period at the time the non-qualified
option is granted).

j. Deferral. The Committee may permit a Participant to elect to defer receipt of
all or part of the Shares issuable upon the exercise of non-qualified options,
pursuant to rules and regulations adopted by the Committee. The Committee may
not permit the payment of cash in lieu of Shares upon payment of the deferred
amount.

k. Option Document. Each Option Document shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the non-qualified
option, (ii) the purchase price of the Shares and the means of payment for the
Shares, (iii) the term of the non-qualified option, (iv) such terms and
conditions on the vesting and/or exercisability of a non-qualified option as may
be determined from time to time by the Committee, (v) restrictions on the
transfer of the non-qualified option and forfeiture provisions and (vi) such
further terms and conditions, in each case not inconsistent with this Plan as
may be determined from time to time by the Committee.

l. No Option Repricing. Without the approval of shareholders, the Company shall
not reprice any non-qualified options, except for adjustments under Section 13
as determined by the Committee. For purposes of this Plan, the term “reprice”
shall mean lowering the option price of previously awarded non-qualified options
within the meaning of Item 402(i) under Securities and Exchange Commission
Regulation S-K.

m. Maximum Duration. In no event, however, shall any non-qualified option be
exercisable pursuant to Sections 6(h) or (i) subsequent to the tenth anniversary
of the date on which it is granted.

 

9



--------------------------------------------------------------------------------

7. TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS.

a. General. The Committee may also grant incentive stock options as defined
under Section 422 of the Code. Any Options intended to qualify as incentive
stock options issued under this Plan shall be subject to the same terms and
conditions as the non-qualified options granted under Section 6 of this Plan
(except Section 6(j)), provided that (a) the aggregate fair market value
(determined as of the date the incentive stock option is granted) of the Shares
with respect to which incentive stock options are exercisable for the first time
by such Participant during any calendar year, under this Plan or any other stock
option plans adopted by the Company, its Subsidiaries or any predecessor
companies thereof, shall not exceed $100,000 and (b) the Option shall state that
it will not qualify for tax treatment as an incentive stock option if it is
exercised more than one (1) year after the Participant ceases to be employed
because of a disability (as defined in Section 22(e)(3) of the Code) or three
(3) months after the Participant ceases to be an employee of the Company or a
Subsidiary other than as a result of death or disability. Upon the expiration of
the one (1) year period following a disability or the three (3) month period
following a termination described in Sections 6(h)(i), (iii), (iv) or (vi), any
unexercised incentive stock options shall become non-qualified options
exercisable pursuant to Section 6. If any incentive stock options become
exercisable in any year in excess of the $100,000 limitation, incentive stock
options representing such excess shall become non-qualified options exercisable
pursuant to the terms of Section 6 and shall not be exercisable as incentive
stock options.

b. Death. Unless the Committee shall determine otherwise, upon the death of a
Participant during his or her period of employment, the incentive stock options
shall be exercisable as incentive stock options only as to those Shares which
were subject to the exercise of such incentive stock options at the time of
death, provided that (i) any holding period required by Section 6(c) shall
automatically be deemed to be satisfied, and (ii) the Committee may determine
that particular limitations and restrictions under this Plan shall not apply and
the incentive stock options shall be treated as exercisable to a greater extent,
and such incentive stock options shall expire, unless exercised by the
Participant’s legal representatives or heirs, five (5) years after the date of
death (unless the Committee shall provide for a shorter period at the time the
incentive stock option is granted.)

c. Option Document. Each Option Document shall include the information described
in Section 6(k). In addition, the Option Document shall contain such terms and
conditions as may be necessary to comply, to the extent determined desirable by
the Committee, with the applicable provisions of Section 422 of the Code.

d. No Option Repricing. Without the approval of shareholders, the Company shall
not reprice any incentive stock options granted under this Section 7, except for
adjustments under Section 13 as determined by the Committee.

e. Maximum Duration. In no event, however, shall any incentive stock option be
exercisable pursuant to this Section 7 subsequent to the tenth anniversary of
the date on which it was granted.

 

10



--------------------------------------------------------------------------------

8. TERMS AND CONDITIONS OF AWARDS OF RETENTION SHARES

a. General. Retention Shares may be granted to reward the attainment of
individual, Company or Subsidiary goals, or to attract or retain officers or
other employees of the Company or any Subsidiary, and shall be granted subject
to the attainment of performance goals unless the Committee shall determine
otherwise. The Committee may specify that the grant, vesting or retention of any
or all Retention Shares is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, provided that
the performance criteria for the grant, vesting or retention of any such
Retention Shares shall be a measure based on one or more Qualifying Performance
Criteria selected by the Committee and specified at the time the Retention
Shares are granted. The Committee shall certify the extent to which any
Qualifying Performance Criteria has been satisfied, and the amount payable as a
result thereof, prior to payment of any Retention Shares that are intended to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code.

b. Restrictions.

(i) Restriction Period and Vesting Conditions. With respect to each grant of
Retention Shares under the Plan, the Committee shall determine the period or
periods, including any conditions for determining such period or periods, during
which the restrictions set forth in Section 8(b) shall apply, provided that in
no event, other than as provided in Section 8(c) or in the next sentence, shall
such restrictions terminate prior to three (3) years after the date of grant
(the “Restriction Period”), and the Committee may also specify any other terms
or conditions to the right of the Participant to receive such Retention Shares
(“Vesting Conditions”). The Committee may determine in its sole discretion to
waive any or all of such restrictions prior to end of the Restriction Period or
the satisfaction of any Vesting Condition. Subject to Section 8(c) and any such
Vesting Condition, a grant of Retention Shares shall be effective for the
Restriction Period and may not be revoked; provided, however, in the event of a
Change in Control of the Company (i) with respect to Retention Shares (other
than Retention Shares or Stock Units granted pursuant to the Executive Incentive
Premium Exchange Program (“PEP”), the 2001 Long Term Plan (“2001 LTP”) or any
future long term incentive plan (“LTP”)), the Restriction Period shall end with
respect to that number of such Retention Shares calculated by multiplying the
total number of such Retention Shares by the fraction obtained by dividing the
number of full months from the commencement of such Restriction Period through
the date of such Change in Control by the total number of months contained in
such Restriction Period (determined without regard to this proviso), (ii) with
respect to Retention Shares granted to such Participant pursuant to the PEP, the
Restriction Period shall end with respect to that number of such Retention
Shares equal to (x) that number of such Retention Shares with a fair market
value (as of the date of grant) equal to the amount of incentive award such
Participant elected to forego in exchange for such Retention Shares (the
“Original Retention Shares”), and (y) that number of Retention Shares which the
Participant received as a premium under the PEP (the “Premium Retention Shares”)
calculated by multiplying the total number of such Premium Retention Shares by
the fraction obtained by dividing the number of full months from the
commencement of such Restriction Period through the date of such

 

11



--------------------------------------------------------------------------------

Change in Control by the total number of months contained in such Restriction
Period, (iii) Retention Shares granted to such Participant pursuant to the 2001
LTP shall be subject to the terms of the applicable agreement issued under the
2001 LTP and (iv) any Retention Shares granted to such Participant pursuant to
an LTP shall be subject to the terms of the applicable agreement issued under an
LTP. In the event a payment becomes due, the Committee may, in its sole
discretion, elect to make such payment either in cash, in Shares, in shares of
equity securities of the entity (or its parent) resulting from such Change in
Control or in any combination of the foregoing.

(ii) Rights in Retention Shares. At the time of grant of Retention Shares to a
Participant, a certificate representing the number of Shares granted shall be
registered in the Participant’s name but shall be held by the Company for his or
her account. The Participant shall have the entire beneficial ownership interest
in, and all rights and privileges of a shareholder as to, such Retention Shares,
including the right to vote such Retention Shares and, unless the Committee
shall determine otherwise, the right to receive dividends thereon, subject to
the following restrictions: (A) subject to Section 8(c), the Participant shall
not be entitled to delivery of the stock certificate until the expiration of the
Restriction Period and the satisfaction of any Vesting Conditions; (B) none of
the Retention Shares may be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the Restriction Period or prior to the
satisfaction of any Vesting Conditions; and (C) all of the Retention Shares
shall be forfeited and all rights of the Participant to such Retention Shares
shall terminate without further obligation on the part of the Company unless the
Participant remains in the continuous employment of the Company or a Subsidiary
for the entire Restriction Period, except as provided by Sections 8(a) and 8(c),
and any applicable Vesting Conditions have been satisfied. Any Shares or other
securities or property received as a result of a transaction listed in
Section 13 shall be subject to the same restrictions as such Retention Shares
unless the Committee shall determine otherwise.

c. Termination of Employment.

(i) Disability and Retirement. Unless the Committee shall determine otherwise,
if (A) a Participant ceases to be an employee of the Company or a Subsidiary
prior to the end of a Restriction Period, by reason of disability under the
provisions of the Company’s or a Subsidiary’s long-term disability plan or
retirement under the provisions of the Company’s or a Subsidiary’s pension plan
at actual age 65, and (B) all Vesting Conditions have been satisfied, the
Retention Shares granted to such Participant shall immediately vest and all
restrictions applicable to such Retention Shares shall lapse. A certificate for
such Shares shall be delivered to the Participant in accordance with the
provisions of Section 8(d).

(ii) Death. Unless the Committee shall determine otherwise, if (A) a Participant
ceases to be an employee of the Company or a Subsidiary prior to the end of a
Restriction Period by reason of death, and (B) all Vesting Conditions have been
satisfied, the Retention Shares granted to such Participant shall immediately
vest in his or her Beneficiary, and all restrictions applicable to such
Retention Shares shall lapse. A certificate for such Shares shall be delivered
to the Participant’s Beneficiary in accordance with the provisions of
Section 8(d).

 

12



--------------------------------------------------------------------------------

(iii) Vesting Conditions. Unless the Committee shall determine otherwise, if a
Participant ceases to be an employee of the Company for any reason prior to the
satisfaction of any Vesting Conditions, the Participant shall immediately
forfeit all Retention Shares then subject to the restrictions of Section 8(b) in
accordance with the provisions thereof, except that the Committee may, if it
finds that the circumstances in the particular case so warrant, allow a
Participant whose employment has so terminated to retain any or all of the
Retention Shares then subject to the restrictions of Section 8(b) and all
restrictions applicable to such Retention Shares shall lapse. A certificate for
such Shares shall be delivered to the Participant in accordance with the
provisions of Section 8(d).

(iv) Change in Control. In the event a Participant’s employment is involuntarily
terminated by the Company or any of its Subsidiaries (other than a termination
as a result of death, disability, retirement or gross misconduct) within two
(2) years following a Change in Control, the remaining restrictions with respect
to Retention Shares, Original Retention Shares and Premium Retention Shares
shall lapse and the Committee may, in its sole discretion, elect to satisfy its
obligations either in cash, in Shares, in shares of equity securities of the
entity (or its parent) resulting from such Change in Control or in any
combination of the foregoing.

(v) All Other Terminations. If a Participant ceases to be an employee of the
Company or a Subsidiary prior to the end of a Restriction Period for any reason
other than death, disability or retirement as provided in Section 8(c)(i) and
(ii) or a termination pursuant to Section 8(c)(iv), the Participant shall
immediately forfeit all Retention Shares then subject to the restrictions of
Section 8(b) in accordance with the provisions thereof, except that the
Committee may, if it finds that the circumstances in the particular case so
warrant, allow a Participant whose employment has so terminated to retain any or
all of the Retention Shares then subject to the restrictions of Section 8(b) and
all restrictions applicable to such Retention Shares shall lapse. A certificate
for such Shares shall be delivered to the Participant in accordance with the
provisions of Section 8(d).

d. Payment of Retention Shares. At the end of the Restriction Period and after
all Vesting Conditions have been satisfied, or at such earlier time as provided
for in Section 8(c) or as the Committee, in its sole discretion, may otherwise
determine, all restrictions applicable to the Retention Shares shall lapse, and
a stock certificate for a number of Shares equal to the number of Retention
Shares, free of all restrictions, shall be delivered to the Participant or his
or her Beneficiary, as the case may be.

 

9. STOCK UNITS

The Committee may also grant Awards of Stock Units under the Plan. The vesting
of Awards of Stock Units shall be subject to the requirement that a Participant
continue employment with the Company or a Subsidiary for a certain period of no
less than three (3) years (the “Unit Restriction Period”), and may be subject to
the satisfaction of other conditions or

 

13



--------------------------------------------------------------------------------

contingencies (“Unit Vesting Condition”), in order for a Participant to receive
payment of such Stock Unit Award, as established by the Committee at the time of
the Stock Unit Award. The Committee may specify that the grant, vesting or
retention of any or all Stock Units is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, provided that
the performance criteria for the grant, vesting or retention of any such Stock
Units shall be a measure based on one or more Qualifying Performance Criteria
selected by the Committee and specified at the time the Stock Units are granted.
The Committee shall certify the extent to which any Qualifying Performance
Criteria has been satisfied, and the amount payable as a result thereof, prior
to payment of any Stock Units that are intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code. The Committee
may determine in its sole discretion to waive any such requirement, condition or
contingency. Awards of Stock Units shall be payable in Shares. The Committee may
permit a Participant to elect to defer receipt of payment of all or part of any
Award of Stock Units pursuant to rules and regulations adopted by the Committee.
Unless the Committee provides otherwise at the time an Award of Stock Units to a
Participant is made, the provisions of Sections 8(a) and 8(c) of this Plan
relating to the vesting and forfeiture of Retention Shares upon termination of
employment shall apply to any termination of employment by such Participant
during the Unit Restriction Period or prior to the satisfaction of any Unit
Vesting Condition for such Award.

 

10. TERMS AND CONDITIONS OF INCENTIVE BONUSES

Each Incentive Bonus Award will confer upon the Participant the opportunity to
earn a future payment tied to the level of achievement with respect to one or
more performance criteria established for a performance period established by
the Committee.

a. Incentive Bonus Document. Each Incentive Bonus Document shall contain
provisions regarding (i) the target and maximum amount payable to the
Participant as an Incentive Bonus, (ii) the performance criteria and level of
achievement versus these criteria that shall determine the amount of such
payment, (iii) the term of the performance period as to which performance shall
be measured for determining the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Incentive Bonus prior to actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case not
inconsistent with this Plan, as may be determined from time to time by the
Committee.

b. Performance Criteria. The Committee shall establish the performance criteria
and level of achievement versus these criteria that shall determine the target
and maximum amount payable under an Incentive Bonus Award, which criteria may be
based on financial performance and/or personal performance evaluations. The
maximum amount payable as an Incentive Bonus may be a multiple of the target
amount payable. The maximum amount payable as an Incentive Bonus under this Plan
during any calendar year to any one Participant shall not exceed $15 million
unless such limitation is no longer required under Section 162(m) of the Code.
The Committee may specify the percentage of the target Incentive Bonus that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code, provided that the performance criteria for any
portion of an Incentive Bonus that is intended by the Committee to satisfy the
requirements for “performance-based compensation”

 

14



--------------------------------------------------------------------------------

under Section 162(m) of the Code shall be a measure based on one or more
Qualifying Performance Criteria selected by the Committee and specified at the
time the Incentive Bonus Award is granted. The Committee shall certify the
extent to which any Qualifying Performance Criteria has been satisfied, and the
amount payable as a result thereof, prior to payment of any Incentive Bonus that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code.

c. Timing and Form of Payment. The Committee shall determine the timing of
payment of any Incentive Bonus. The Committee may provide for or, subject to
such terms and conditions as the Committee may specify, may permit a Participant
to elect for the payment of any Incentive Bonus to be deferred to a specified
date or event. An Incentive Bonus may be payable in Shares or in cash. Any
Incentive Bonus that is paid in cash shall not affect the number of Shares
otherwise available for issuance under this Plan.

d. Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the amount paid under an Incentive Bonus Award on account of either
financial performance or personal performance evaluations may be reduced by the
Committee on the basis of such further considerations as the Committee shall
determine.

 

11. DIVIDENDS AND DIVIDEND EQUIVALENTS

Any Award may provide the Participant with the right to receive dividend
payments or dividend equivalent payments on the Common Stock subject to the
Award, whether or not such Award has been exercised or is vested. Such payments
may be made in cash or may be credited to a Participant’s account and later
settled in cash or Shares or a combination thereof, as determined by the
Committee. Such payments and credits may be subject to such conditions and
contingencies as the Committee may establish.

 

12. REGULATORY APPROVALS AND LISTING

The Company shall not be required to issue to a Participant or a Beneficiary, as
the case may be, any certificate for any Shares upon exercise of an Option or
for any Retention Shares granted under this Plan or to make any payment with
respect to any Incentive Bonus or Stock Unit granted under this Plan prior to
(a) the obtaining of any approval from any governmental agency which the
Company, in its sole discretion, shall determine to be necessary or advisable,
(b) the admission of such Shares to listing on any stock exchange on which the
Common Stock may then be listed, and (c) the completion of any registration or
other qualification of such Shares under any state or federal law or rulings or
regulations of any governmental body which the Company, in its sole discretion,
shall determine to be necessary or advisable.

 

13. CHANGES IN CAPITAL STRUCTURE

a. Corporate Actions Unimpaired. The existence of outstanding Awards (including
any Options) shall not affect in any way the right or power of the Company or
its shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, exchanges, or other changes in the Company’s capital structure
or its business, or any merger or consolidation of the Company, or any issuance
of Shares or other securities or subscription rights

 

15



--------------------------------------------------------------------------------

thereto, or any issuance of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Shares or other securities of the Company or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Further, except
as expressly provided herein or by the Committee, (i) the issuance by the
Company of shares of stock or any class of securities convertible into shares of
stock of any class, for cash, property, labor or services, upon direct sale,
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, (ii) the payment of a dividend in property other than
Shares, or (iii) the occurrence of any similar transaction, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Shares subject to Options
or other Awards theretofore granted or the purchase price per Share, unless the
Committee shall determine, in its sole discretion, that an adjustment is
necessary to provide equitable treatment to a Participant.

b. Adjustments Upon Certain Events. If the outstanding Shares or other
securities of the Company, or both, for which the Award is then exercisable or
as to which the Award is to be settled shall at any time be changed or exchanged
by declaration of a stock dividend, stock split, combination of shares,
recapitalization, reorganization or equity restructuring transaction, as that
term is defined in Statement of Financial Accounting Standards No. 123
(revised), the Committee will, and if such event occurs after a Change of
Control, the Committee will, appropriately and equitably adjust the number and
kind of Shares or other securities which are subject to this Plan or subject to
any Awards theretofore granted, and the option or settlement prices of such
Awards, so as to maintain the proportionate number of Shares or other securities
without changing the aggregate option or settlement price, provided, however,
that such adjustment shall be made so as to not affect the status of any Award
intended to qualify as an incentive stock option under Section 422 of the Code
or as “performance-based compensation” under Section 162(m) of the Code.

 

14. QUALIFYING PERFORMANCE CRITERIA

For purposes of this Plan, the term “Qualifying Performance Criteria” shall mean
any one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (a) cash flow (before or after dividends),
(b) earnings per share (including earnings before interest, taxes, depreciation
and amortization), (c) stock price, (d) return on equity, (e) total shareholder
return, (f) return on capital (including return on total capital or return on
invested capital), (g) return on assets or net assets, (h) market
capitalization, (i) total enterprise value (market capitalization plus debt),
(j) economic value added, (k) debt leverage (debt to capital), (l) revenue,
(m) income or net income, (n) operating income, (o) operating profit or net
operating profit, (p) operating margin or profit margin, (q) return on operating
revenue, (r) cash from operations, (s) operating ratio, (t) commodity or
operating revenue and (u) market share. To the extent consistent with
Section 162(m) of the Code, the Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of

 

16



--------------------------------------------------------------------------------

the following events that occurs during a performance period: (v) asset
write-downs, (w) litigation, claims, judgments or settlements, (x) the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (y) accruals for reorganization and restructuring
programs and (z) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s Annual Report to shareholders for the applicable year.

 

15. TANDEM STOCK OR CASH RIGHTS

Either at the time an Award is granted or by subsequent action, the Committee
may, but need not, provide that an Award shall contain as a term thereof, a
right, either in tandem with the other rights under the Award or as an
alternative thereto, of the Participant to receive, without payment to the
Company, a number of Shares, cash or a combination thereof, the amount of which
is determined by reference to the value of the Award.

 

16. TAXES

a. Withholding Requirements. The Committee may make such provisions or impose
such conditions as it may deem appropriate for the withholding or payment by a
Participant or Beneficiary of any taxes that the Committee determines are
required in connection with any Award granted under this Plan, and a
Participant’s or Beneficiary’s rights in any Award are subject to satisfaction
of such conditions.

b. Payment of Withholding Taxes. Notwithstanding the terms of Section 16(a), the
Committee may provide in the agreement or other document evidencing an Award or
otherwise that all or any portion of the taxes required to be withheld or, if
permitted by the Committee, desired to be paid by the Participant, in connection
with the exercise, vesting, settlement or transfer of any Award shall be paid
or, at the election of the Participant, may be paid by withholding Shares
otherwise issuable or subject to such Award, or by the Participant’s delivering
previously owned Shares, in each case having a fair market value equal to the
amount required or elected to be withheld or paid, or by the Stock Administrator
paying such amount pursuant to an irrevocable commitment by the Stock
Administrator to deliver to the Company proceeds from the sale of the Shares
issuable under the Award. Any such election is subject to such conditions or
procedures as may be established by the Committee and may be subject to approval
by the Committee.

 

17. TRANSFERABILITY

Unless the agreement or other document evidencing an Award (or an amendment
thereto authorized by the Committee) expressly states that the Award is
transferable as provided hereunder, no Award granted under this Plan, nor any
interest in such Award, may be sold, assigned, conveyed, gifted, pledged,
hypothecated or otherwise transferred in any manner prior to the vesting or
lapse of any and all restrictions applicable thereto, other than by will or the
laws of descent and distribution.

 

17



--------------------------------------------------------------------------------

18. TERM OF THIS PLAN

No Options, Retention Shares, Stock Units or Incentive Bonuses shall be granted
pursuant to the Plan after April 20, 2011, but grants of Options, Retention
Shares, Stock Units or Incentive Bonuses theretofore granted may extend beyond
that date and the terms and conditions of this Plan shall continue to apply
thereto.

 

19. TERMINATION OR AMENDMENT OF THIS PLAN

The Board or the Committee may amend, alter or discontinue this Plan or any
agreement or other document evidencing an Award made under this Plan but, except
as provided pursuant to the anti-dilution adjustment provisions of
Section 13(b), no such amendment shall, without the approval of the shareholders
of the Company:

(a) increase the maximum number of Shares for which Awards may be granted under
this Plan;

(b) reduce the price at which Options may be granted below the price provided
for in Section 6(a);

(c) reduce the option price of outstanding Options;

(d) extend the term of this Plan;

(e) change the class of persons eligible to be Participants; or

(f) increase the number or percentage of Shares that are eligible for non-Option
Awards.

The Board or the Committee may amend, alter or discontinue the Plan or any
agreement evidencing an Award made under this Plan, but no amendment or
alteration shall be made which would impair the rights of any Participant,
without such Participant’s consent, under any Award theretofore granted,
provided that no such consent shall be required if the Committee determines in
its sole discretion and prior to the date of any Change in Control that such
amendment or alteration either (i) is required or advisable in order for the
Company, the Plan or the Award to satisfy any law or regulation or to meet the
requirements of any accounting standard, or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated.

 

20. LEAVE OF ABSENCE

Unless the Committee shall determine otherwise, a leave of absence other than an
Approved Leave of Absence shall be deemed a termination of employment for
purposes of this Plan. An Approved Leave of Absence shall not be deemed a
termination of employment for purposes of this Plan, but the period of such
Approved Leave of Absence shall not be counted toward satisfaction of any
Restriction Period or Unit Restriction Period or any holding period described in
Section 6(c).

 

18



--------------------------------------------------------------------------------

21. GENERAL PROVISIONS

a. Employment At Will. Neither the Plan nor the grant of any Award nor any
action by the Company, any Subsidiary or the Committee shall be held or
construed to confer upon any person any right to be continued in the employ of
the Company or a Subsidiary. The Company and each Subsidiary expressly reserve
the right to discharge, without liability but subject to his or her rights under
this Plan, any Participant whenever in the sole discretion of the Company or a
Subsidiary, as the case may be, its interest may so require.

b. Governing Law. This Plan and any agreements or other documents hereunder
shall be interpreted and construed in accordance with the laws of the State of
Utah and applicable federal law. The Committee may provide that any dispute as
to any Award shall be presented and determined in such forum as the Committee
may specify, including through binding arbitration. Any reference in this Plan
or in the agreement or other document evidencing any Award to a provision of law
or to a rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.

 

22. NON-EXCLUSIVITY OF PLAN

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of stock options, restricted stock or stock units
otherwise than under this Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

23. COMPLIANCE WITH OTHER LAWS AND REGULATIONS

This Plan, the grant and exercise of Awards thereunder, and the obligation of
the Company to sell, issue or deliver Shares under such Awards, shall be subject
to all applicable federal, state and local laws, rules and regulations and to
such approvals by any governmental or regulatory agency as may be required. The
Company shall not be required to register in a Participant’s name or deliver any
Shares prior to the completion of any registration or qualification of such
Shares under any federal, state or local law or any ruling or regulation of any
government body which the Committee shall determine to be necessary or
advisable. This Plan is intended to constitute an unfunded arrangement for a
select group of management and other key employees. No Option shall be
exercisable unless a registration statement with respect to the Option is
effective or the Company has determined that such registration is unnecessary.
Unless the Awards and Shares covered by this Plan have been registered under the
Securities Act of 1933, as amended, or the Company has determined that such
registration is unnecessary, each person receiving an Award and/or Shares
pursuant to any Award may be required by the Company to give a representation in
writing that such person is acquiring such Shares for his or her own account for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.

 

19



--------------------------------------------------------------------------------

24. LIABILITY OF COMPANY

The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant or other persons as to: (a) the
non-issuance or sale of Shares as to which the Company has been unable to obtain
from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder; and (b) any tax consequence expected, but not realized, by any
Participant or other person due to the receipt, exercise or settlement of any
Option or other Award granted hereunder.

 

25. EFFECTIVE DATE

The Plan shall become effective upon approval of the shareholders of the
Company.

 

20